Citation Nr: 0832126	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis 
residuals.  

2.  Entitlement to service connection for chronic right upper 
extremity peripheral neuropathy.  

3.  Entitlement to service connection for chronic left upper 
extremity peripheral neuropathy.  

4.  Entitlement to service connection for a chronic facial 
neurological disorder to include peripheral neuropathy of the 
forehead and the face.  

5.  Entitlement to service connection for a chronic sinus 
disorder to include sinusitis.  

6.  Entitlement to service connection for chronic skin tumors 
claimed as the result of Agent Orange exposure.  

7.  Entitlement to service connection for a chronic acquired 
eye disorder to include astigmatism and blurred vision.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from March 1966 to 
March 1968 and additional prior active service.  The veteran 
participated in combat in the Republic of Vietnam and was 
awarded the Fleet Marine Force Combat Insignia.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic skin tumors 
claimed as the result of Agent Orange exposure and a chronic 
acquired eye disorder to include astigmatism.  In May 2005, 
the RO denied service connection for chronic hepatitis 
residuals.  In April 2006, the RO, in pertinent part, 
established service connection for right lower extremity and 
left lower extremity diabetic peripheral neuropathy; assigned 
10 percent evaluations for those evaluations; denied service 
connection for chronic right upper extremity and left upper 
extremity peripheral neuropathy, a chronic facial 
neurological disorder to include peripheral neuropathy of the 
forehead and the face, and a chronic sinus disorder to 
include sinusitis.  

In December 2005, the veteran requested a hearing before a 
Veterans Law Judge.  However, in July 2007, the veteran 
informed the Board that he no longer desired a hearing.

The issues of service connection for chronic skin tumors 
claimed as the result of Agent Orange exposure and a chronic 
acquired eye disorder to include astigmatism and blurred 
vision are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In March 2007, the veteran has submitted claims of 
entitlement to increased disability evaluations for his right 
lower extremity and left lower extremity diabetic peripheral 
neuropathy.  It appears that the RO has not had an 
opportunity to act upon the claims.  Therefore, the issues 
are referred to the RO for action as may be appropriate.  
Black v. Brown, 10 Vet. App. 279 (1997). 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  He was 
awarded the Fleet Marine Force Combat Operation Insignia.  

2.  Service connection is in effect for Type II diabetes 
mellitus, right lower extremity diabetic peripheral 
neuropathy, and left lower extremity diabetic peripheral 
neuropathy.  

3.  The veteran was diagnosed with and treated for infectious 
hepatitis during active service.  

4.  Chronic hepatitis A (infectious hepatitis) residuals were 
not identified at the most recent VA examination for 
compensation purposes of record.  

5.  Chronic right upper extremity peripheral neuropathy was 
not shown during active service or at any time thereafter.  

6.  Chronic left upper extremity peripheral neuropathy was 
not shown during active service or at any time thereafter.  

7.  A chronic facial neurological disorder was not shown 
during active service or at any time thereafter.  

8.  A chronic sinus disorder to include sinusitis was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic sinusitis has not been 
objectively shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic hepatitis residuals were not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2007 as amended).  

2.  Chronic right upper extremity peripheral neuropathy was 
not incurred in or aggravated by wartime service and may not 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007 as amended).  

3.  Chronic right upper extremity peripheral neuropathy was 
not proximately due to or the result of the veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2007 as amended).  

4.  Chronic left upper extremity peripheral neuropathy was 
not incurred in or aggravated by wartime service and may not 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007 as amended).  

5.  Chronic left upper extremity peripheral neuropathy was 
not proximately due to or the result of the veteran's 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2007 as amended).  

6.  A chronic facial neurological disorder to include 
peripheral neuropathy of the forehead and the face was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2007 as amended).  

7.  A chronic facial neurological disorder to include 
peripheral neuropathy of the forehead and the face was not 
proximately due to or the result of the veteran's 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2007 as amended).  

8.  A chronic sinus disorder to include sinusitis was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claims of entitlement to service 
connection for chronic hepatitis residuals, chronic right and 
left upper extremity peripheral neuropathy, a chronic facial 
neurological disorder, and a chronic sinus disorder, the 
Board observes that the RO issued VCAA notices to the veteran 
in October 2004, November 2004, June 2005, October 2005, 
March 2006, March 2007, and April 2007 which informed him of 
the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The October 
2004 and November 2004 VCAA notices were issued to the 
veteran prior to the February 2005 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has 
indicated that he received post-service private treatment.  
The VA has either requested and/or received the relevant 
private clinical documentation.  The veteran was afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  In his June 2007 Appeal 
to the Board (VA Form 9), the veteran stated that the March 
2006 and April 2007 VA examinations for compensation purposes 
were not conducted by "a qualified physician in the area of 
peripheral neuropathy."  The veteran did not identify any 
specific deficiencies with the examination reports.  The 
Board notes that the evaluations were conducted by qualified 
medical professionals and are clearly adequate for rating 
purposes.  See Cox v. Nicholson, 20 Vet.App. 563, 569 (2007).  
The mere fact that an evaluation does not produce favorable 
findings to support a claim does not render it inadequate.  

The Board is cognizant that an examination or opinion was not 
obtained with respect to the claimed sinusitis.  However, as 
will be discussed below, there is no credible lay or medical 
evidence associating that disability to service.  Thus, VA 
has no duty to obtain an examination or opinion on that 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. filed, __ 
U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and either (1) Type 
II diabetes mellitus, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and/or soft-tissue sarcoma become manifest to a degree of 10 
percent or more at any time after service or (2) chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) 
(2007) are met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation.  
For this reason and given that the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the veteran's claims under the prior version of 38 
C.F.R. § 3.310 as it is more favorable to the veteran.  

Service connection is currently in effect for Type II 
diabetes mellitus, right lower extremity diabetic peripheral 
neuropathy, and left lower extremity diabetic peripheral 
neuropathy.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  



A.  Chronic Hepatitis Residuals

The veteran's service medical records reflect that he was 
treated for infectious hepatitis.  A July 1966 Air Force 
hospital summary states that the veteran was diagnosed with 
and hospitalized for infectious hepatitis.  A November 1966 
naval treatment entry notes that the veteran's condition was 
significantly improved and he had been discharged from the 
hospital in September 1966.  A December 1966 naval treatment 
entry states that all relevant studies were within normal 
limits.  The report of the veteran's March 1968 physical 
examination for service separation does not identify any 
chronic hepatitis residuals.  

In an April 2005 written statement, the veteran advanced that 
his inservice infectious hepatitis had "consumed over 1/2 of 
my liver."  
At an April 2005 VA examination for compensation purposes, 
the veteran presented an inservice history of hepatitis A.  
He denied any current liver problems.  The examiner commented 
that:

There was insufficient evidence to 
warrant a diagnosis of liver disease.  
Rationale:  1) Veteran is currently 
receiving no treatment for liver 
problems.  He is able to take medications 
processed primarily by the liver without 
elevation of liver enzymes.  2) Veteran 
has no evidence of hepatitis infection, 
acute or chronic or autoimmune.  He does 
have evidence of antibodies to hepatitis 
A indicating a past infection.  ... 4)  
Hepatitis A is a self-limiting condition.  
Recovery from hepatitis A occurs within 
two months, however, in up to 15% of 
patients, relapses may occur and symptoms 
may persist for up to 6 months.  

In a July 2005 written statement, the veteran advanced that 
his inservice infectious hepatitis had "consumed over 40% to 
50 % of my liver."  

In his December 2005 Appeal to the Board (VA Form 9), the 
veteran asserted that his chronic hepatitis A residuals 
included liver pain; occasional nausea and vomiting; fatigue; 
decreased muscle strength; and fevers which occurred three to 
four times a week.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was diagnosed with and treated for infection 
hepatitis (hepatitis A) during active service.  At the 
veteran's March 1968 physical examination for service 
separation, the military examiner identified no chronic 
hepatitis residuals.  At the April 2005 VA examination for 
compensation purposes, the veteran was found to exhibit 
"evidence of antibodies to hepatitis A indicating a past 
infection" and "no evidence of hepatitis infection, acute 
or chronic or autoimmune."  No competent medical 
professional has identified any chronic infectious hepatitis 
(hepatitis A) residuals.  

The veteran asserts that he currently suffers from symptoms 
attributable to his inservice hepatitis including liver pain, 
nausea, vomiting, fatigue, decreased muscle strength, and 
weekly fevers.  The veteran's claim is supported solely by 
his own written statements on appeal.  While the veteran may 
be competent to describe symptoms he is currently 
experiencing, the Board finds that the veteran, as a layman, 
is not competent to attribute any of his current symptoms to 
a prior episode of infectious hepatitis which occurred 
approximately 42 years ago.  

In this regard, the Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition or 
symptomatology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of any competent evidence of chronic hepatitis 
A (infectious hepatitis) residuals or disability 
etiologically related to the veteran's inservice infectious 
hepatitis episode, the Board concludes that service 
connection is not warranted for the claimed disability.  



B.  Peripheral Neuropathy of the Upper Extremities

A January 2005 VA treatment record states that the veteran 
complained of bilateral hand numbness.  

At the March 2006 VA examination for compensation purposes, 
the veteran complained of numbness of the elbows.  On 
examination of the upper extremities, the veteran exhibited 
normal sensation and strength.  

In his May 2006 claim for service connection, the veteran 
advanced that he had peripheral neuropathy of the upper 
extremities.  He asserted that his peripheral neuropathy was 
etiologically related to his service-connected diabetes 
mellitus.  

A February 2007 VA treatment record states that the veteran 
complained of bilateral hand pain and upper extremity pain.  
On examination, the veteran exhibited normal upper extremity 
sensation.  

At the April 2007 VA examination for compensation purposes, 
the veteran complained of peripheral neuropathy of the upper 
extremities.  On neurological evaluation of the upper 
extremities, the veteran exhibited a positive tinel sign and 
no other sensory abnormalities.  The veteran was diagnosed 
with carpal tunnel syndrome.  The examiner commented that the 
veteran's carpal tunnel syndrome was "not caused by or made 
worse by the current condition of [diabetes mellitus] Type 
II."  She clarified that the veteran's upper extremity 
complaints were "not caused by or a result of his [diabetes 
mellitus] Type II."  

Chronic peripheral neuropathy of either upper extremity has 
not been objectively shown during active service or at any 
time thereafter.  As noted, the symptoms described by the 
veteran in his upper extremities has been attributed by a 
competent health care provider to carpal tunnel syndrome, 
which was found to be unrelated to his service-connected 
diabetes mellitus.  

No contrary competent medical professional has advanced that 
the veteran exhibits chronic peripheral neuropathy of the 
upper extremities that is related to his service-connected 
disability, or is otherwise related to service.  Therefore, 
service connection for both chronic right upper extremity and 
left upper extremity peripheral neuropathy is denied.  

C.  Chronic Facial Neurological Disorder 

In his September 2005 claim for service connection, the 
veteran asserted that service connection was warranted for 
peripheral neuropathy of "my forehead and both sides of my 
face."  In his May 2006 claim for service connection, the 
veteran advanced that his neuropathy was etiologically 
related to his service-connected diabetes mellitus.  

At the April 2007 VA examination for compensation purposes, 
the veteran complained of forehead and bilateral cheek 
numbness and facial flushing.  No facial neurological 
disorder was diagnosed.  The examiner commented that:  


The current complaints to the veteran's 
face are in keeping with Rosasea (sic) or 
facial flushing, as is evidenced with 
current erythema (flushing and redness) 
found upon the veteran's forehead, 
central face, and across the cheeks, but 
it can also extend to the nose.  This 
condition is not caused by nor made worse 
by [diabetes mellitus] Type II.  

A chronic facial neurological disorder was not objectively 
shown during active service or at any time thereafter.  The 
record is devoid of any objective evidence of a current 
chronic facial neurological disorder.  

As noted, a competent medical care proffessional considered 
the veteran's complaints and symptoms, and concluded that 
they were result of Rosasea, and not related to his service-
connected disability.  In the absence of any contrary medical 
evidence, the Board finds this opinion to be the most 
probative evidence of record as to the nature and etiology of 
the veteran's symptoms.  Therefore, service connection for a 
chronic facial neurological disorder to include peripheral 
neuropathy of the forehead and the face is denied.  

D.  Chronic Sinus Disorder 

The veteran's service medical records indicate that he was 
treated for sinusitis.  Specifically, a June 1966 naval 
treatment record states that the veteran was diagnosed with 
acute sinusitis.  However, at his March 1968 physical 
examination for service separation, the veteran was found to 
exhibit normal sinuses.  

Private clinical documentation from William Miller, M.D., 
dated between December 2000 and January 2005 indicates that 
the veteran was receiving ongoing treatment for sinusitis.  A 
December 2000 treatment entry conveys that the veteran 
exhibited frontal sinus tenderness.  A January 2002 treatment 
entry reflects that an impression of recurrent sinusitis was 
advanced.  A January 2003 computerized tomography study of 
the sinuses revealed no evidence of acute sinusitis.  

A December 2004 VA Agent Orange evaluation states that the 
veteran presented a 20 year history of chronic sinusitis.  A 
January 2005 VA treatment record conveys that the veteran had 
chronic sinusitis.  

In a June 2005 written statement, the veteran advanced that 
he had been treated for sinusitis by Dr. Miller since the 
"mid '70's."  He clarified that he had been treated by a 
Dr. Maginn, now deceased, prior to that time.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was treated for acute sinusitis during active 
service.  The report of the veteran's March 1968 physical 
examination for service separation notes that his sinuses 
were found to be normal.  The first clinical documentation of 
record of chronic sinusitis is dated in December 2000, some 
32 years after service separation.  The veteran has asserted 
on appeal that he was treated for chronic sinusitis in the 
1970's by a Dr. Maginn, now deceased, and Dr. Miller.  
However, the records of Dr Maginn are not of record and 
apparently unavailable given the passage of decades and the 
physician's death.  Clinical documentation from Dr. Miller 
reflects treatment of chronic sinusitis no earlier than 2000.  

Further, a December 2004 VA treatment record states that the 
veteran presented a subjective history of chronic sinusitis 
for 20 years, which would place the onset of his symptoms in 
1984, some 16 years after service separation.  During that 
same examination, he specifically reported having an eye 
problem since Vietnam, without similarly placing the onset of 
his chronic sinusitis in service.  The Board finds the lay 
history provided during the course of undergoing examination 
by a health care professional to be the most credible 
evidence of record as to the date of onset of his complaints.  

For this reason, the Board finds that there is no credible 
evidence of a continuity of symptomatology since service, and 
no competent medical evidence otherwise related his current 
disability to service.  Specifically, no competent medical 
professional has attributed the onset of the veteran's 
chronic sinusitis to either his inservice episode of acute 
sinusitis or to active service in general.  

The veteran claim is supported solely by his own written 
statements on appeal.  However, as noted, there is no 
credible evidence of a continuity of symptomatology since 
service, and the veteran is not otherwise competent to 
provide an opinion as to the causation of the veteran's 
chronic sinusitis or of an etiological relationship between 
his inservice episode of cute sinusitis and his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any competent evidence 
establishing that a chronic sinus disorder originated during 
active service, the Board concludes that service connection 
is not warranted.  




ORDER
 
Service connection for chronic hepatitis residuals is denied.  

Service connection for chronic right upper extremity 
peripheral neuropathy is denied.  

Service connection for chronic left upper extremity 
peripheral neuropathy is denied.  

Service connection for a chronic facial neurological disorder 
to include peripheral neuropathy of the forehead and the face 
is denied.  

Service connection for a chronic sinus disorder to include 
sinusitis is denied.  


REMAND

The veteran asserts that service connection is warranted for 
chronic skin tumors and a chronic acquired eye disorder to 
include astigmatism and blurred vision as the claimed 
disorders were incurred as the result of his Vietnam War 
combat experiences, presumed herbicide exposure, and/or 
service-connected diabetes mellitus.  In an August 2004 
written statement, the veteran advanced that he had "eye 
problems due to Agent Orange exposure."  In his September 
2004 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran advanced that he had "skin 
tumors" all over his body which he believed "may be 
associated with Agent Orange exposure."  He indicated 
further that he had developed "eye problems" secondary to 
his diabetes mellitus.  In a May 2005 written statement, the 
veteran advanced that: he attended a reunion of the men with 
whom he had served in the Republic of Vietnam; was informed 
that their naval construction battalion was significantly 
exposed to Agent Orange; and learned that his fellow 
servicemen suffered from multiple skin tumors similar to his 
own skin growths.  

In a July 2005 written statement, the veteran advanced that 
he had astigmatism since approximately 1970 for which he wore 
glasses.  In a March 2006 written statement, the veteran 
clarified that he "had 20/20 vision with no impairments" 
and "had astigmatism when released with an honorable 
discharge."  

In reviewing the claims files, the Board notes that the 
veteran has been found to exhibit numerous skin tumors or 
growths.  At his March 1964 physical examination for service 
entrance, the veteran was reported to have a "history of 
radiation therapy for hemangiomas from the ages 2 to 6; below 
umbilical area, left upper arm and right upper back."  
Clinical documentation from Dr. Miller dated between December 
2000 and January 2005 reflects that the veteran had a left 
forearm actinic keratosis; skin tags under the right arm; an 
abdominal wall hemangioma; and a left buttock tumor.  A 
September 2005 VA treatment record states that the veteran 
exhibited "many liopmatous (sic) growths on his right arm, 
neck and also in lumbar area."  The December 2004 VA Agent 
Orange examination notes that the veteran exhibited 
"multiple fatty tumors."  

A January 2007 VA optometric evaluation indicates that the 
veteran did not have diabetic retinopathy.  However, the VA 
optometrist made no findings as to the veteran's astigmatism 
including its etiology.  The Board observes that astigmatism 
may either be acquired as the result of trauma or constitute 
a congenital or developmental defect.  Browder v. Brown, 5 
Vet. App. 268, 272 (1993).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology 
of the veteran's skin tumors/growths and his claimed acquired 
eye disorder.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given both 
his Vietnam War combat experiences and presumed herbicide 
exposure, the Board concludes that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and etiology of his chronic skin 
growths/tumors and claimed chronic 
acquired eye disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
expressly state whether the veteran has 
astigmatism.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified skin 
tumor or growth originated during 
active service; is 
etiologically-related to the 
veteran's Vietnam War combat 
experiences and/or presumed 
herbicide exposure; is in any other 
way causally related to active 
service; or is etiologically related 
to and/or increased in severity 
beyond its natural progression due 
to his service-connected 
disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
acquired eye disability originated 
during active service; is 
etiologically-related to the 
veteran's Vietnam War combat 
experiences and/or presumed 
herbicide exposure; is in any other 
way causally related to active 
service; or is etiologically related 
to and/or increased in severity 
beyond its natural progression due 
to his service-connected 
disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

2.  Readjudicate the veteran's 
entitlement to service connection for 
chronic skin tumors claimed as the result 
of Agent Orange exposure and a chronic 
acquired eye disorder to include 
astigmatism and blurred vision with 
express consideration of the provisions 
of 38 U.S.C.A. §§ 1116, 1154 (West 2002); 
38 C.F.R. §§ 3.307, 3.310 (2007); and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


